Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brett C. Kimberlin seeks to appeal the district court’s order dismissing some but *328not all of his claims in his civil action. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Kimberlin seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Stevenson v. City of Seat Pleasant, 743 F.3d 411, 415-16 (4th Cir.2014) (citations omitted). Accordingly, we dismiss the appeal for lack of jurisdiction. We deny the motion for sanctions as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.